 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and between
99 Evergreen, LLC, a New Jersey limited liability company (“Seller”), and SST IV
Acquisitions, LLC, a Delaware limited liability company (“Purchaser”).

 

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

 

1.
PURCHASE AND SALE

 

1.1Purchase and Sale.  Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):

 

(a)Land.  That certain tract of land located at 856-882 Frelinghuysen Avenue,
Newark, New Jersey 07114, containing approximately 6.25 acres, and being more
particularly described on Exhibit “A” attached hereto and made a part hereof
(herein, the “Land”).

(b)Easements.  All easements, if any, benefiting the Land or the “Improvements”
(as defined in Section 1.1(d) of this Agreement).

(c)Rights and Appurtenances.  All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of‑way.

(d)Improvements.  All improvements and related amenities in and on the Land,
comprising approximately 101,607 net rentable square feet of storage space and
1,895 rental units, and being commonly known as “Flat Rate Self Storage”
(herein, the “Improvements”).

(e)Leases.  Seller’s interest under all written leases, occupancy agreements and
rental agreements (collectively, the “Leases”) for rental units in the Property,
including all tenant leasing files, together with all tenant security deposits
held by Seller on the “Closing Date” (as defined in Section 6.1 of this
Agreement).

(f)Tangible Personal Property.  All appliances, fixtures, equipment, machinery,
furniture, carpet, drapes and other items of personal property owned by Seller
and located on or about the Land and the Improvements (the “Tangible Personal
Property”), including, without limitation, those items of personal property set
forth on Exhibit “D” attached hereto.

(g)Contracts.  Seller’s interest (to the extent the same is assignable) under
the “Contracts” (as defined below), other than the “Rejected Contracts” (as
defined below).

(h)Intangible Property.  All intangible property owned by Seller and pertaining
to the Land, the Improvements, or the Tangible Personal Property, including,
without limitation, (i) (ii) all transferable utility contracts, (iii) all
transferable telephone exchange numbers solely related to Seller’s self-storage
operations within the Property, including the telephone number (973) 710-1800
and the telecopy number (720) 294-7941, (iv) all plans and specifications, (v)
all licenses, permits, engineering plans and landscape plans (licenses and
permits pertaining to self-storage operations), and (vi) all assignable
warranties and guarantees relating to the Property or any part thereof.  

(i)Excluded Intellectual Property.  Purchaser recognizes that any and all
“Excluded Intellectual Property” (as defined below) is explicitly excluded from
the property transferred to Purchaser under this Agreement and that Purchaser
shall not use the Excluded Intellectual Property at any point in time. For
purposes of this Section 1.1(i),  Excluded Intellectual Property shall mean any
patents, copyrights, trade secrets and trademarks, including tradenames, logos,
symbols and slogans, used by Seller and/or its subsidiaries, affiliates, and any
other related entities and related to the FlatRate Moving® brand.  Seller does
agree, however, from the Closing Date through the fourth anniversary thereof, to
redirect from Seller’s current website to a home page designated by Purchaser
all internet traffic and inquiries relating to the self storage operation on the
Property.

 

1

--------------------------------------------------------------------------------

 

2.
PURCHASE PRICE

 

2.1Purchase Price.  The purchase price (the “Purchase Price”) for the Property
shall be the sum of Thirty One Million and no/100 Dollars ($31,000,000.00),
subject to prorations and adjustments as set forth in this Agreement, and shall
be paid by Purchaser to Seller at the Closing by wire transfer of immediately
available funds to the “Escrow Agent” (as defined below) on the Closing Date in
accordance with wire transfer instructions to be provided by the Escrow
Agent.  The parties hereto agree that Purchaser may allocate up to ten percent
(10%) of the Purchase Price to goodwill.

 

3.
EARNEST MONEY

3.1Earnest Money.  

(A)Purchaser shall deliver to Republic Title of Texas, Inc., 2626 Howell Street,
10th Floor, Dallas, Texas 75204, Attn: Jeff Porter (“Escrow Agent”), as agent
for a national title underwriter acceptable to Purchaser (“Title Company”),
within three (3) business days after the “Effective Date” (as defined below), an
earnest money deposit (the “Initial Deposit”) in the amount of Five Hundred
Thousand and no/100 Dollars ($500,000.00).  In the event that Purchaser delivers
the “Closing Notice” (as defined in Section 4.1.1 of this Agreement) to Seller,
then within three (3) business days following the expiration of the “Approval
Period” (as defined in Section 4.1.1 of this Agreement), Purchaser shall make an
additional deposit (the “Additional Deposit”) with Escrow Agent in the amount of
($500,000.00).

(B)The Initial Deposit, together with the Additional Deposit, if delivered
hereunder, and together with all interest accrued thereon, are herein
collectively called the “Earnest Money”.  The Initial Deposit and the Additional
Deposit, if made, shall be invested by the Escrow Agent in an FDIC-insured,
interest‑bearing account as Purchaser shall direct.  If the sale of the Property
is consummated under this Agreement, the Earnest Money shall be paid to Seller
and applied as a credit against the Purchase Price at Closing.  If Purchaser
terminates this Agreement in accordance with any right to terminate granted to
Purchaser by the terms of this Agreement, the Earnest Money shall be returned to
Purchaser by Escrow Agent, and neither party hereto shall have any further
rights or obligations under this Agreement except for such obligations which by
their terms expressly survive the termination of this Agreement (the “Surviving
Obligations”).

4.
CONDITIONS TO CLOSING

4.1Seller’s Obligations.  Seller shall deliver to Purchaser (at Seller’s
expense), within five (5) business days after the Effective Date, true, correct,
complete and legible copies of all of the due diligence items listed on Schedule
“A” attached hereto and incorporated herein with respect to the Property,
including without limitation all “Environmental Documents” (as defined below)
(collectively, the “Due Diligence Items”). For purposes of this Agreement,
“Environmental Documents” shall mean any and all documents or information in
Seller’s possession or control related to the environmental condition of the
Property, including without limitation, any and all data, assessments, reports,
applications, permits, deed notices, use restrictions, submittals and
correspondence with governmental agencies or third parties.  Seller shall
provide Purchaser with written notice at such time as Seller determines that all
Due Diligence Items have been delivered to Purchaser (the “Due Diligence
Delivery Notice”).  Within two (2) business days following Purchaser’s receipt
of the Due Diligence Delivery Notice, Purchaser shall confirm in writing to
Seller, if such be the case, that all required Due Diligence Items have been
received by Purchaser, in which event the date that Purchaser receives the Due
Diligence Delivery Notice shall be deemed to be the “Due Diligence Receipt Date”
(herein so called) for all purposes of this Agreement.  In the event, however,
that Purchaser determines that it has not been provided with all of the Due
Diligence Items, then Purchaser shall provide Seller with written notice thereof
(the “Missing Due Diligence Notice”), within two (2) business days following
Purchaser’s receipt of the Due Diligence Delivery Notice, enumerating with
specificity in such notice which Due Diligence Items have not been provided by
Seller (the “Missing Due Diligence Items”).  Within five (3) business days
following Seller’s receipt of the Missing Due Diligence Notice, Seller shall
provide Purchaser with the Missing Due Diligence Items, together with written
notice confirming such delivery (the “Missing Due Diligence Delivery
Notice”).  Within two (2) business days following Purchaser’s receipt of the
Missing Due Diligence Delivery Notice, accompanied by

2

--------------------------------------------------------------------------------

 

all Missing Due Diligence Items, Purchaser shall confirm in writing to Seller
that Purchaser has received all required Due Diligence Items, in which event the
date that Purchaser receives the Missing Due Diligence Delivery Notice,
accompanied by all Missing Due Diligence Items, shall be deemed to be the Due
Diligence Receipt Date for all purposes of this Agreement.  Notwithstanding the
foregoing or anything to the contrary contained in this Agreement, Purchaser may
request additional information, documentation or materials concerning the
Property from Seller at any time after the Effective Date, and Seller agrees to
use commercially reasonable efforts to provide such additional information,
documentation or materials to Purchaser, at no cost or expense to Seller,
provided it is within Seller’s possession or under its control, and further
provided that the delivery or non-delivery of any such item shall in no manner
extend the Approval Period.  Notwithstanding the foregoing provisions of this
Section 4.1, should Seller (i) fail to timely deliver the Due Diligence Delivery
Notice to Purchaser, as required above, or (ii) fail to timely deliver the
Missing Due Diligence Delivery Notice and/or the Missing Due Diligence Items to
Purchaser, as required above, then the Due Diligence Receipt Date shall not
occur until Purchaser so acknowledges in writing, and until such time as
Purchaser so acknowledges the occurrence of the Due Diligence Receipt Date,
Purchaser shall be entitled to terminate this Agreement upon written notice to
Seller, whereupon this Agreement automatically shall terminate, the Earnest
Money shall be returned by the Escrow Agent to Purchaser, without the consent or
joinder of Seller being required and notwithstanding any contrary instructions
which might be provided by Seller, and neither party shall have any further
rights or obligations hereunder except for the Surviving Obligations.

4.1.1Approval Period.  During the period commencing on the Effective Date and
expiring at 5:00 p.m. Central Time on the fortieth (40th) day following the Due
Diligence Receipt Date (the “Approval Period”), the following matters shall be
conditions precedent to Purchaser’s obligations under this Agreement:

(a)Purchaser’s being satisfied, in Purchaser’s sole discretion, that the
Property is suitable for Purchaser’s intended use; and

(b)Purchaser’s being satisfied, in Purchaser’s sole discretion, with all of the
Due Diligence Items.

Purchaser may (but shall not be obligated to) terminate this Agreement by
delivering written notice of such termination to Seller at any time prior to the
expiration of the Approval Period, if, in Purchaser's sole and absolute
discretion, Purchaser decides not to consummate the purchase of the Property
contemplated hereby.  In such event, this Agreement will terminate as of the
date of such notice, and neither party shall have any further rights or
obligations hereunder except for the Surviving Obligations.  If, in Purchaser’s
sole and absolute discretion, Purchaser determines that it desires to consummate
the purchase of the Property contemplated hereby then Purchaser will give
written notice thereof (the “Closing Notice”) to Seller, prior to the expiration
of the Approval Period. In the event that Purchaser provides Seller with the
Closing Notice, then Purchaser will be deemed to have waived its termination
rights under this Section 4.1.1, and the parties will proceed to Closing,
subject to all other terms and conditions of this Agreement.  If Purchaser does
not give Seller the Closing Notice prior to the expiration of the Approval
Period and has not previously terminated this Agreement by written notice to
Seller, then this Agreement automatically shall terminate upon the expiration of
the Approval Period, and, in such event, neither party shall have any further
rights or obligations hereunder except for the Surviving Obligations.  In either
of such events terminating this Agreement, immediately following written request
from Purchaser to the Escrow Agent, the Escrow Agent shall return all of the
Earnest Money to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller.

4.1.2Title Commitment.  Seller shall convey good and marketable fee simple title
to  the Property to Purchaser at Closing, subject only to the “Permitted
Encumbrances” (defined below).  Within ten (10) days following the Effective
Date, Seller shall obtain, at its sole cost and expense, and deliver to
Purchaser, a title commitment (the “Title Commitment”) for a standard form ALTA
Owner's Policy of Title Insurance (the “Title Policy”) in the amount of the
Purchase Price, issued by the Escrow Agent on behalf of the Title Company,
insuring good and marketable fee simple title to the Property, together with
legible copies of all exceptions listed therein.  Purchaser shall have ten (10)
days following its receipt of the Title Commitment, legible copies of all
exceptions listed therein and the “Survey” (defined below), to deliver to Seller
written notice of Purchaser’s objections to title (the “Title Objection
Letter”).  Seller shall have the right, but not the obligation, to cure
Purchaser’s objections to title; subject, however, to Seller’s obligation to
remove all “Monetary Liens” (as defined below) by Closing.  Seller shall notify
Purchaser in writing within five (5) days following Seller’s receipt of the
Title Objection Letter concerning which title objections, if any, Seller has
agreed to cure.  In the event that Seller does not undertake to cure all of the

3

--------------------------------------------------------------------------------

 

objections in the Title Objection Letter to Purchaser’s sole satisfaction (or
does not timely respond to the Title Objection Letter), then Purchaser shall
have the right for five (5) days after receipt of Seller’s response to the Title
Objection Letter (or five (5) days following the expiration of the period within
which Seller was to so respond) to either (i) waive any such title objection in
writing and proceed to Closing (in which event such waived title objection shall
be deemed to be a “Permitted Encumbrance”, as defined below), or (ii)  terminate
this Agreement upon written notice to Seller and receive an immediate refund of
the Earnest Money, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller, in
which event neither party hereto shall have any further rights or obligations
under this Agreement except for the Surviving Obligations.  All exceptions set
forth in Schedule B of the Title Commitment (excluding preprinted exceptions)
which are not objected to by Purchaser (including matters initially objected to
by Purchaser which objections are subsequently waived in writing) are herein
collectively called the “Permitted Encumbrances”.  In the event that any update
to the Title Commitment or Survey indicates the existence of any liens,
encumbrances or other defects or exceptions (the “Unacceptable Encumbrances”)
which were not shown in the initial Title Commitment or Survey and that are
unacceptable to Purchaser, in its sole discretion, Purchaser shall within five
(5) days after receipt of any such update to the Title Commitment or Survey
notify Seller in writing of its objection to any such Unacceptable Encumbrance
(the “Unacceptable Encumbrance Notice”).  Notwithstanding anything to the
contrary contained herein, Seller shall have no obligation to take any steps or
bring any action or proceeding or otherwise to incur any expense whatsoever to
eliminate or modify any of the Unacceptable Encumbrances; provided, however,
that Seller shall, prior to Closing, eliminate by paying, bonding around or
otherwise discharging in a manner satisfactory to Purchaser (i) any Unacceptable
Encumbrances that arise by, through or under Seller, and (ii) any mortgages,
deeds of trust, deeds to secure debt, mechanics’ liens or monetary judgments
that appear on the Title Commitment (“Monetary Liens”).  In the event Seller is
unable, unwilling or for any reason fails to eliminate or modify all of the
Unacceptable Encumbrances to the sole satisfaction of Purchaser (other than the
Unacceptable Encumbrances and Monetary Liens required to be removed by Seller in
accordance with the preceding sentence), Purchaser may terminate this Agreement
by delivering notice thereof in writing to Seller by the earliest to occur of
(i) the Closing Date, (ii) five (5) days after Seller’s written notice to
Purchaser of Seller’s intent to not cure one or more of such Unacceptable
Encumbrances, or (iii) ten (10) days after the Unacceptable Encumbrance Notice,
in the event Seller does not timely respond thereto.  Upon a termination of this
Agreement pursuant to the immediately preceding sentence, the Earnest Money
shall be returned to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, and neither party shall have any further rights or obligations
hereunder other than the Surviving Obligations.

4.1.3Survey.  Purchaser shall obtain, at its sole cost and expense, a current,
as-built survey of the Property prepared by a registered surveyor acceptable to
Purchaser (the “Survey”), which may be an update of the existing survey
delivered by Seller to Purchaser pursuant to Section 4.1 above.

4.1.4Contracts.  Purchaser shall notify Seller prior to the expiration of the
Approval Period which of the “Contracts” (as defined below) Purchaser will
require Seller to cancel at Closing (the “Rejected Contracts”), and Seller
hereby agrees to cancel same not later than Closing, at Seller’s sole cost and
expense.  Additionally, any Contracts which are not assignable shall be the sole
responsibility of Seller, shall be cancelled by Seller on or before Closing, and
Seller shall and hereby agrees to indemnify Purchaser from any and all liability
relating thereto, which indemnification obligation expressly shall survive
Closing.

4.2Inspection.  During the Approval Period, upon 48 hours  notice (and
thereafter through the Closing Date), Purchaser may inspect, test, and survey:
(a) the Property and any and all portions thereof, including physical and
mechanical inspections, (b) all financial and other records pertaining to the
operation of the Property, including, but not limited to, all books, records,
documents, accounting and management reports of Seller, and (c) originals of all
Leases and Contracts.  Notwithstanding the foregoing, Purchaser must obtain
Seller’s prior written approval of the scope and method of any environmental
testing or investigation, prior to Purchaser’s commencement of such inspections
or testing; provided, however, the prior written consent or approval of Seller
shall not be required for the performance of a Phase I environmental assessment
(“Phase I”), a preliminary assessment as defined by New Jersey law (“PA”) or any
invasive sampling recommended by a Phase I or PA..  Seller shall cooperate in
good faith with Purchaser, Purchaser’s agents and independent contractors in
connection with all such inspections, tests and surveys, including obtaining all
necessary tenant consents and/or providing adequate notice to tenants regarding
Purchaser’s entry into leased areas on the Property, and making available during
normal business hours and upon 48 hours’ notice all relevant personnel to answer
any questions which Purchaser may have regarding the Property.  Purchaser, at
Purchaser’s sole expense, shall repair any and all damage resulting from any of
the tests, studies, inspections and

4

--------------------------------------------------------------------------------

 

investigations performed by or on behalf of Purchaser pursuant to this Section
4.2, and Purchaser shall indemnify, defend and hold Seller harmless from and
against all claims for bodily injury or property damage which may be asserted
against Seller to the extent arising out of the tests, studies, inspections and
investigations performed by Purchaser hereunder, which obligation of
indemnification shall survive the Closing or termination of this
Agreement.  Notwithstanding the foregoing, Purchaser shall have no liability
with respect to matters relating to any pre-existing conditions on the
Property.  Prior to any entry onto the Property by Purchaser or any of its
agents, Purchaser shall furnish Seller with evidence that Purchaser maintains a
policy of general liability insurance providing premises/operations coverage
included under the per occurrence/general aggregate coverage, having a combined
single limit liability of not less than $2,000,000, naming Seller as an
additional insured.  All entries onto the Property by Purchaser shall be
preceded by not less than 48 hours prior notice to Seller, which may be
verbal.  

4.3Seller’s Representations and Warranties.

(a)Seller represents and warrants to Purchaser that:

(i)  Seller has the full right, power, and authority, without the joinder of any
other person or entity, to enter into, execute and deliver this Agreement, and
to perform all duties and obligations imposed on Seller under this Agreement,

(ii)  neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller’s assets is bound,

(iii)  there is no existing or pending (or to Seller’s knowledge threatened)
litigation affecting Seller or the Property, except for the litigation described
on Schedule “B” attached hereto (the “Existing Litigation”),

(iv)  Seller has no knowledge of, and has not received any written notice of,
any violation of any governmental requirements (including “Environmental
Requirements”, as defined below) concerning the Property, which have not been
remedied,

(v)  Seller has no knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements,

(vi)  the list of contracts attached hereto as Exhibit “E” (the “Contracts”), is
a true, correct and complete list of all service contracts, equipment leases
and/or maintenance agreements affecting the Property, and there are no other
such agreements affecting the Property,

(vii)  Seller is not a “foreign person” within the meaning of Sections 1445 and
7701 of the Internal Revenue Code of 1986, as amended,

(viii)  except for those tenants in possession of the Property under written
leases for space in the Property, as shown on the rent roll attached hereto as
Exhibit “F” (the “Rent Roll”), there are no parties in possession of, or
claiming any possession to, any portion of the Property,

(ix)  at Closing there will be no unpaid bills or claims in connection with any
repair of the Property by or on behalf of Seller that could result in the filing
of a lien against the Property,

(x)  the Rent Roll (which is effective as of the date indicated thereon), and as
the same shall be updated and recertified at Closing by Seller, is and shall be
true, correct and complete in all material respects and no concessions,
discounts or other periods of free or discounted rent have been given other than
those reflected on such Rent Roll,

5

--------------------------------------------------------------------------------

 

(xi)  the financial statements delivered by Seller to Purchaser pursuant to
Section 4.1 hereof, and all other information delivered by Seller to Purchaser
pursuant to Section 4.1 hereof, are true, correct and complete in all material
respects,

(xii)  Seller has no knowledge, and has received no notice, regarding any
environmental contamination on, at, under, from or adjacent to the Property,
except as may be set forth on Schedule “C” attached hereto,

(xiii)  Seller has no knowledge of the presence of any asbestos or asbestos
containing materials or lead-based paint at or on the Property,

(xiv)  Seller has not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action which has been formally accepted as sufficient by such authority
or insurer,

(xv)  there are no employment agreements of any kind to which Seller is a party,
including union or collective bargaining agreements, which will be binding on
Purchaser after the Closing,

(xvi)  Seller has no knowledge of any material defects in the drainage systems,
foundations, roofs, walls, superstructures, plumbing, air conditioning and
heating equipment, electrical wiring, boilers, hot water heaters or other
portions of the Property, and to the best of Seller’s knowledge, the
Improvements were constructed substantially in accordance with the plans and
specifications for the construction thereof,

(xvii)  to the best of Seller’s knowledge, the Improvements are free from the
presence or suspected presence of any form of mold, including those producing
mycotoxins, specifically including, but not limited to, Aspergillus,
Penicillium, and Stachybotrys,

(xviii)  to the best of Seller’s knowledge, there are no and there never have
been any underground storage tanks located on or under the Property, except as
disclosed in the Environmental Documents, there are no conditions on, at or
relating to the Property which are in non-compliance with “Environmental
Requirements” (as defined below), and there are no “Hazardous Materials” (as
defined below) on, at, under, or migrating from the Property in quantities that
require reporting, investigation or remediation under Environmental
Requirements,

(xix)  Seller has obtained all necessary certificates, licenses and other
approvals, governmental and otherwise, necessary for the operation of the
Property and the conduct of its business and all required zoning, building code,
land use, environmental and other similar permits or approvals, all of which are
in full force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification; and additionally, the Property is
legally compliant and conforming with all applicable zoning laws, rules and
regulations,

(xx)  Seller is in compliance with the requirements of Executive Order No.
13224, 66 Fed. Reg. 49079 (Sept. 23, 2001) (the “Executive Order”) and other
similar requirements contained in the rules and regulations of the office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Executive Order and such other rules, regulations, legislation, or orders are
collectively called the “Foreign Asset Orders”).  Neither Seller nor any
beneficial owner of Seller (a) is listed on the Specially Designated Nationals
and Blocked Persons List maintained by OFAC pursuant to the Executive Order
and/or on any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of OFAC or pursuant to any other
applicable Foreign Asset Orders (such lists are collectively referred to as the
“OFAC Lists”) or (b) is a person who has been determined by competent authority
to be subject to the prohibitions contained in the Foreign Asset Orders; or (c)
is owned or controlled by, or acts for or on behalf of, any person on the OFAC
Lists or any other person who has been determined by competent authority to be
subject to the prohibitions contained in the Foreign Asset Orders, or any other
anti-terrorism or anti-money laundering laws or regulations, including, without
limitation, the Bank Secrecy Act, as amended, or the Money Laundering Control
Act of 1986, as amended,

6

--------------------------------------------------------------------------------

 

(xxi)  The Property is a storage warehouse facility and is classified as a Class
4B Industrial Property on the tax assessment rolls of the applicable town and
county in New Jersey where the Property is located,

(xxii)  There are no uncured violations of the Industrial Site Recovery Act,
N.J.S.A. 13; 1k-6 et seq. (“ISRA”) related to the Property, the current use of
the Property is classified under NAICS Code 531130 and such use does not render
the transaction contemplated by this Agreement subject to ISRA, and.

(xxiii)  There are presently no, and as of the Closing Date shall be no,
property management agreements affecting the Property.

Seller shall deliver a certificate to Purchaser at Closing recertifying all of
the foregoing representations and warranties to Purchaser as of the Closing
Date, such that all such representations and warranties shall be deemed made to
Purchaser as of the Closing Date.  All of the foregoing representations and
warranties expressly shall survive the Closing.

 

(b)For purposes of this Agreement,  “Hazardous Materials” shall mean any
substance which is or contains (i) any “hazardous substance” as now or hereafter
defined in §101(14) of the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or
any regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et seq.);
(iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non‑friable;
(vi) polychlorinated biphenyls; (vii) radon gas; (viii) any radioactive
material, including any “source material”, “special nuclear material” or
“byproduct material”, as now or hereafter defined in 42 U.S.C. §2011 et seq.;
and (ix) any additional substances or materials which are now or hereafter
classified or considered to be hazardous or toxic under “Environmental
Requirements” (as defined below) or the common law, or any other applicable laws
relating to the Property. Hazardous Materials shall include, without limitation,
any substance, the presence of which on the Property, (A) requires reporting,
investigation or remediation under Environmental Requirements; (B) causes or
threatens to cause a nuisance on the Property or adjacent property or poses or
threatens to pose a hazard to the health or safety of persons on the Property or
adjacent property; or (C) which, if it emanated or migrated from the Property,
could constitute a trespass.  Further, for purposes of this Agreement,
“Environmental Requirements” shall mean all laws, ordinances, statutes, codes,
rules, regulations, agreements, judgments, orders, decrees or regulatory agency
guidance, now or hereafter enacted, promulgated, or amended, of the United
States, the states, the counties, the cities, or any other political
subdivisions in which the Property is located, and any other political
subdivision, agency or instrumentality exercising jurisdiction over the owner of
the Property, the Property, or the use of the Property, relating to pollution,
the protection or regulation of human health, natural resources, or the
environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or waste or Hazardous Materials into the environment (including,
without limitation, ambient air, indoor air, surface water, ground water or land
or soil).

4.4Conditions Precedent to Closing.  It shall be a condition precedent to
Purchaser's obligations to consummate this transaction that (a) all
representations and warranties made herein by Seller are true and correct in all
respects as of the Closing Date, and all covenants made by Seller herein are
fully complied with, (b) as of the Closing Date, there shall exist no pending or
threatened actions, suits, arbitrations, claims, attachments, proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings that could adversely affect the Property, including the
operation or value thereof, or Seller's ability to perform its obligations under
this Agreement, and (c) as of the Closing Date, there shall have been no
material adverse change in the Property (including a reduction in the monthly
rentals generated by the Property by ten percent (10%) or more of the monthly
rentals generated by the Property for the calendar month in which this Agreement
is executed), or in any of the items reviewed by Purchaser during the Approval
Period, including without limitation the Due Diligence Items, failing which,
Purchaser, at its option, and in addition to any other remedy available, shall
be entitled to terminate this Agreement and receive a return of the Earnest
Money.

7

--------------------------------------------------------------------------------

 

5.

COVENANTS OF SELLER

 

5.1Insurance.  From the Effective Date through and including the Closing Date,
Seller agrees to keep the Property insured for its replacement cost under its
current policies against fire and other hazards covered by extended coverage
endorsement and carry commercial general liability insurance against claims for
bodily injury, death and property damage occurring in, on or about the Property,
in an amount not less than Two Million and no/100 Dollars ($2,000,000.00), and
to pay all premiums for such insurance prior to the applicable due dates.

 

5.2Operation of Property.  From the Effective Date through and including the
Closing Date, Seller agrees to operate and maintain the Property in the normal
course of business substantially in accordance with Seller's current practices
with respect to the Property, normal wear and tear excepted.

 

5.3Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller agrees to enter into only those third-party contracts which
are necessary to carry out its obligations under Section 5.2, which shall be on
market terms and cancellable on thirty (30) days written notice or less, without
payment of any fee or penalty.  Copies of all such contracts so entered into by
Seller shall be promptly provided by Seller to Purchaser.

 

5.4Leasing of Property.  From the Effective Date through the last day of the
Approval Period, Seller shall continue to lease the Property in the ordinary
course of business in conformity with Seller’s current leasing
practices.  Following the expiration of the Approval Period through and
including the Closing Date, Seller agrees not to (i) enter into any new leases,
other than month-to-month leases entered into on market terms, but without any
discounts or rental concessions, or (ii) amend, terminate or accept the
surrender of any existing leases, if any, or directly or indirectly grant any
discounts or rental concessions to any present or future tenant of the Property,
without the prior written consent of Purchaser which may be granted or withheld
in Purchaser’s sole discretion.  Seller represents and warrants to Purchaser
that (i) no leases have been or shall be entered into with any party that, to
the best of Seller’s knowledge, directly or indirectly, has an ownership
interest in Seller, or is otherwise in any manner affiliated with Seller (an
"Affiliate"), and (ii) all existing leases have been (and all future leases
shall be) entered into only with third parties that are unrelated to Seller, any
Affiliate of Seller, and their respective officers, principals, managers,
directors, members, partners and shareholders.

 

5.5Listing of Property for Sale.  From the Effective Date through and including
the Closing Date, Seller agrees to not list, verbally or in writing, the
Property with any broker or otherwise solicit or make or accept any offers to
sell the Property or enter into any contracts or agreements, including back-up
contracts, regarding any disposition of the Property.

 

5.6Obligation to Provide Notices.  Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the
Effective Date concerning (i) any proposed or threatened condemnation of the
Property, (ii) any alleged violations of the Property with respect to applicable
governmental laws or requirements, (iii) any litigation filed or threatened
against Seller or the Property, or (iv) any other matter that adversely affects,
or potentially could adversely affect, the Property.

 

5.7Cooperation with Transfer of Remedial Action Permit.  Seller agrees to
cooperate with Purchaser, prior to and to the extent necessary after Closing, to
prepare and submit any and all documentation necessary to transfer to Purchaser
the obligations associated with the Remedial Action Permit for historic fill
contamination at the Property under New Jersey Department of Environmental
Protection (“NJDEP”) Program Interest Number 023608, ISRA Case Number E20070127
(the “RAP Obligations”).

 

8

--------------------------------------------------------------------------------

 

6.
CLOSING

 

6.1Closing.  Assuming that all conditions to closing have been satisfied and
this Agreement has not otherwise been terminated, the consummation of the
transaction contemplated hereby (the “Closing”) shall be held at the offices of
the Escrow Agent, located at the address set forth in Section 9.1 hereof, on the
date (the “Closing Date”) that is fifteen (15) days following the expiration of
the Approval Period.  Seller and Purchaser agree that the Closing shall be
consummated through an escrow closing with the Escrow Agent acting as escrow
agent, and neither party need be present at Closing.

6.2Possession.  Possession of the Property shall be delivered to Purchaser at
the Closing, subject only to tenants in possession under the Leases.

6.3Proration.  All rents, other amounts payable by the tenants under the Leases
and the, if any, and all other income with respect to the Property for the month
in which the Closing occurs, to the extent collected by Seller on or before the
Closing Date, and real estate and personal property taxes and other assessments
with respect to the Property for the year in which the Closing occurs, shall be
prorated to the Closing Date, with Purchaser receiving the benefits and burdens
of ownership on the Closing Date.  To the extent any such rents, real estate
taxes, personal property taxes and other assessments with respect to the
Property are unknown or otherwise not accounted for at Closing Seller’s
obligation to pay its prorata share of said amounts (as calculated in accordance
with the previous sentence) to Purchaser shall survive Closing.  Should any
rollback or similar taxes be due and payable on or after Closing with respect to
the transaction contemplated hereby, such taxes shall be the sole responsibility
of Seller, and Seller hereby agrees to indemnify and hold Purchaser harmless
therefrom, which obligations of Seller expressly shall survive
Closing.  Utilities shall be canceled by Seller and reestablished in Purchaser’s
name on the Closing Date, if possible; otherwise utilities shall be prorated at
Closing.  Any amounts unpaid under the Contracts which Purchaser elects to
assume at Closing shall be prorated between Seller and Purchaser at Closing.  

(a)If the Closing shall occur before rents and all other amounts payable by the
tenants under the Leases, if any, and all other income from the Property have
actually been paid for the month in which the Closing occurs, the apportionment
of such rents and other amounts and other income at Closing shall be upon the
basis of such rents, other amounts and other income actually received by Seller,
with Purchaser receiving the portion of all such rentals and other amounts
attributable to the period from and after Closing, which proration obligation
expressly shall survive Closing, and shall occur within ten (10) business days
following Closing. For a period of thirty (30) days following Closing, if any
rents which are delinquent as of Closing are actually received by Purchaser, in
good funds, all such amounts shall first be applied to post‑closing rents and
other amounts due to Purchaser for the period from and after Closing, and the
balance shall be paid by Purchaser to Seller within thirty (30) days following
Purchaser’s receipt thereof, to the extent, and only to the extent of any rental
delinquencies owed by any such tenant to Seller for the period prior to
Closing.  Notwithstanding the foregoing provisions of this Section 6.3(a), all
rentals that are received by Purchaser more than thirty (30) days following
Closing shall be retained by Purchaser, and Seller shall have no rights with
respect thereto.  If, subsequent to the Closing, any rents or other income are
actually received by Seller, Seller shall immediately remit the same, or
Purchaser’s prorata share thereof calculated as aforesaid, to Purchaser.  Seller
agrees that, after the Closing, it shall not file any eviction action in an
effort to collect any outstanding rents that remain owing to Seller after the
Closing.

(b)If the Closing shall occur before the tax rate or the assessed valuation of
the Property is fixed for the then current year, the apportionment of taxes
shall be upon the basis of the tax rate for the preceding year, including all
matters appearing on the tax bill for such year, whether ad valorem or non-ad
valorem, applied to the latest assessed valuation.  The proration shall allow
for any available discount.  Subsequent to the Closing, when the tax rate and
the assessed valuation of the Property are fixed for the year in which the
Closing occurs, the parties agree to adjust the proration of taxes and, if
necessary, to refund or repay such sums as shall be necessary to effect such
adjustment, which obligation expressly shall survive Closing.

(c)Seller shall pay all assessments, contributions, fees and related charges
required to be paid upon transfer of the Property pursuant to any declaration or
restriction affecting the Property.

9

--------------------------------------------------------------------------------

 

(d)In the event any prorations made at Closing pursuant to this Section 6.3 are
determined after Closing to be incorrect, the parties agree to promptly correct
such error.

The terms and provisions of this Section 6.3 shall expressly survive Closing.

6.4Closing Costs and Credits.  Purchaser shall pay, on the Closing Date, (a)
one-half of any escrow fees and other customary charges of the Escrow Agent, (b)
all recording costs relating to the Deed, (c) all title insurance costs relating
to extended coverage and/or any endorsements desired by Purchaser with respect
to the Title Policy, (d) all costs relating to the Survey, and (e) the fees of
Purchaser’s counsel.  Seller shall pay, on the Closing Date, (u) one-half of any
escrow fees and other customary charges of the Escrow Agent, (w) all title
insurance costs relating to the base Title Policy in the amount of the Purchase
Price, (x) all applicable transfer taxes, mansion taxes, grantor’s taxes,
documentary stamp taxes and similar charges relating to the transfer of the
Property, (y) all costs and expenses relating to retirement of any and all
indebtedness secured by the Property, including without limitation prepayment
penalties, yield maintenance fees, defeasance costs and the costs of recording
all mortgage cancellations, and (z) the fees of Seller’s counsel. Purchaser
shall receive a credit at Closing for all security deposits made by tenants
under the Leases and for any prepaid rents and other amounts related to months
following the month in which Closing occurs.  Additionally, on the Closing Date,
Seller shall leave petty cash in the amount of Three Hundred and no/100 Dollars
($300.00) on site at the Property, which amount shall be reimbursed by Purchaser
to Seller at Closing as a credit in favor of Seller on the closing
statement.  The terms of this Section 6.4 shall expressly survive Closing.

6.5Seller’s Obligations at the Closing. At the Closing, or at such other time as
indicated below, Seller shall take such action as the Escrow Agent reasonably
requires to consummate the transactions made the subject of this Agreement and
shall deliver to Purchaser (or cause to be delivered to Purchaser) the
following:

(a)Deed.  A Bargain and Sale Deed with Covenants Against Grantor’s Acts (the
“Deed”) conveying the Land and the Improvements to Purchaser, in the form
attached to this Agreement as Exhibit “B”, subject only to the Permitted
Encumbrances.  The description of the Land provided with the Survey shall be the
description used in the Deed.

(b)Assignment of Personal Property, Service Contracts, Warranties and
Leases.  An Assignment of Personal Property, Service Contracts, Warranties and
Leases (the “Assignment”), in the form attached to this Agreement as
Exhibit “C”.

(c)Evidence of Authority.  Such organizational and authorizing documents of
Seller as shall be reasonably required by the Escrow Agent to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

(d)Foreign Person.  An affidavit of Seller certifying that Seller is not a
“foreign person,” as defined in the federal Foreign Investment in Real Property
Tax Act of 1980, and the 1984 Tax Reform Act, as amended.

(e)Leases.  The originals (electronic agreements) of all of the Leases, if any.

(f)Contracts.  The originals of all of the Contracts other than Rejected
Contracts, and evidence that all Rejected Contracts have been cancelled.

(g)Affidavit.  An affidavit in the form required by the Escrow Agent to remove
any standard exceptions from the Title Policy, including mechanics’ liens,
parties in possession and similar matters, together with a GAP Indemnity.

(h)Reaffirmation Certificate.  A reaffirmation certificate in accordance with
the provisions of Section 4.3(a).

(i)Title Policy.  The Title Policy, issued by the Escrow Agent on behalf of the
Title Company, in the form required by this Agreement; provided that in the
event the Title Policy is not available at Closing, then the Escrow Agent shall
provide Purchaser at Closing, at Purchaser’s option, with either (i) a “marked
title commitment”, committing to issue the Title Policy in the form required by
this Agreement, or (ii) a proforma owner’s title policy, with the Title Policy
to be delivered to Purchaser as promptly after Closing as reasonably possible.

10

--------------------------------------------------------------------------------

 

(j)Certificate of Occupancy.  A Certificate of Occupancy and/or any other
inspection, zoning certificate, signage change permits or other governmental
approvals that are required by any federal, state, county, or local governmental
authority or agency before the Property may be transferred by Seller to
Purchaser, or used or occupied by Purchaser.

(k)Affidavit of Consideration. An Affidavit of Consideration.

(l)Seller’s Residency Certification.  A Seller’s Residency Certification in the
form promulgated by the State of New Jersey.

(m)Seller’s Closing Statement.  Seller shall execute and deliver to the Title
Company a Seller’s Closing Statement, in conformity with the terms of this
Agreement, and otherwise in form satisfactory to Seller.

(n)RAP Transfer Documents.  Any and all documents necessary to transfer the RAP
Obligations from Seller to Purchaser.

6.6Purchaser’s Obligations at the Closing.  At the Closing, Purchaser shall
deliver to the Escrow Agent the following:

(a)Purchase Price.  The Purchase Price (net of Earnest Money to be applied
against the Purchase Price, and subject to adjustment in connection with
prorations, credits and charges hereunder), payment of which shall be made by
wire transfer of immediately available funds to the account of the Escrow Agent.

(b)Evidence of Authority.  Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Escrow Agent to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.

(c)Purchaser’s Closing Statement.  Purchaser shall execute and deliver to the
Title Company a Purchaser’s Closing Statement, in conformity with the terms of
this Agreement, and otherwise in form satisfactory to Purchaser.

(d)RAP Transfer Documents.  Any and all documents necessary to transfer the RAP
Obligations from Seller to Purchaser.

7.
RISK OF LOSS

7.1Condemnation.  If, prior to the Closing, action is initiated to take all or
any portion of the Property, by eminent domain proceedings or by deed in lieu
thereof, Purchaser may either at or prior to Closing (a) terminate this
Agreement, in which event the Earnest Money shall be refunded to Purchaser,
without the consent or joinder of Seller being required and notwithstanding any
contrary instructions which might be provided by Seller, and neither party shall
have any further rights or obligations hereunder, other than the Surviving
Obligations, or (b) consummate the Closing, in which latter event all of
Seller’s assignable right, title and interest in and to the award of the
condemning authority shall be assigned to Purchaser at the Closing and there
shall be no reduction in the Purchase Price.

7.2Casualty.  Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated.  If the Property suffers any
damage equal to or in excess of One Hundred Fifty Thousand and no/100 Dollars
($150,000.00) prior to the Closing from fire or other casualty, Purchaser may
either at or prior to Closing (a) terminate this Agreement, in which event the
Earnest Money shall be refunded to Purchaser, without the consent or joinder of
Seller being required and notwithstanding any contrary instructions which might
be provided by Seller, and neither party shall have any further rights or
obligations hereunder, other than the Surviving Obligations, or (b) consummate
the Closing, in which latter event all of Seller’s right, title and interest in
and to the proceeds of any insurance covering such damage, and including any and
all rent loss insurance proceeds relating to the period from and after the
Closing Date, shall be assigned to Purchaser at the Closing and Purchaser shall
receive a credit against the Purchase Price at Closing in an amount equal to the
sum of (i) Seller’s deductible under its insurance policy and (ii) the amount of
any uninsured or underinsured loss.  If the Property suffers any damage less
than One Hundred Fifty Thousand and

11

--------------------------------------------------------------------------------

 

no/100 Dollars ($150,000.00) prior to the Closing, Purchaser will consummate the
Closing and accept the assignment of the proceeds of any insurance covering such
damage, including any and all rent loss insurance proceeds relating to the
period from and after the Closing Date, plus receive a credit against the
Purchase Price in an amount equal to the sum of (i) Seller’s deductible under
its insurance policy, and (ii) the amount of any uninsured or underinsured loss,
and there shall be no other reduction in the Purchase Price.

8.
DEFAULT

8.1Breach by Seller.  Subject to Section 8.3 below, in the event that Seller
breaches any of its covenants, representations or warranties set forth in this
Agreement, including failure by Seller to consummate this Agreement for any
reason, except Purchaser’s default or a termination of this Agreement by
Purchaser or Seller pursuant to a right to do so under the provisions hereof,
Purchaser shall be entitled to either (i) pursue the remedy of specific
performance of Seller’s obligations under this Agreement; provided, however,
that in the event specific performance for any reason is not available, then
Purchaser shall be entitled to recover actual damages from Seller as described
in Section 8.1(ii) below, or (ii) terminate this Agreement, receive a refund of
the Earnest Money, and pursue an action against Seller to recover any and all
actual damages incurred directly or indirectly by Purchaser and/or any
affiliates of Purchaser in connection with the transaction contemplated by this
Agreement, including reimbursement of all out of pocket third party expenses
incurred by Purchaser in connection with this Agreement.

8.2Breach by Purchaser. Subject to Section 8.3 below, in the event that
Purchaser breaches any of its covenants, representations or warranties set forth
in this Agreement, including failure by Purchaser to consummate this Agreement
for any reason, except Seller’s default or a termination of this Agreement by
Purchaser or Seller pursuant to a right to do so under the provisions hereof,
Seller, as its sole and exclusive remedy, may terminate this Agreement and
thereupon shall be entitled to receive the Earnest Money as liquidated damages
(and not as a penalty).  Seller and Purchaser have made this provision for
liquidated damages because it would be difficult to calculate, on the date
hereof, the amount of actual damages for such breach, and Seller and Purchaser
agree that the Earnest Money represents a reasonable forecast of such damages.

8.3Notice and Cure.  In the event Seller or Purchaser fails to perform any of
its obligations under this Agreement, the non-defaulting party shall provide the
defaulting party with notice and five (5) days to cure such default, prior to
pursuing any remedies available with respect to such default; provided, however,
that (i) no such notice and cure shall be provided with respect to a party’s
default in failing to timely close, or with respect to any party’s anticipatory
breach of this Agreement, and (ii) in no event shall any such notice and cure
period result in an extension of the Closing Date.

9.
MISCELLANEOUS

9.1Notices.  All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either:  (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; (c) on the
first business day after being deposited into the custody of a nationally
recognized overnight delivery service such as Federal Express Corporation,
addressed to such party at the address specified below, or (d) on the date
delivered by facsimile to the respective numbers specified below, provided
confirmation of facsimile is received and further provided any such facsimile
notice shall be sent by one of the other permitted methods of providing notice
on the next succeeding business day.  For purposes of this Section 9.1, the
addresses of the parties for all notices are as follows (unless changed by
similar notice in writing given by the particular party whose address is to be
changed):

 

If to Seller:

 

99 Evergreen LLC

 

 

27 Bruckner Boulevard

 

 

Bronx, New York  10454

 

 

Attn: David L. Giampietro

 

 

Tel:  (718) 475-5790

 

 

Fax: (718) 228-9634

12

--------------------------------------------------------------------------------

 

 

If to Purchaser:

 

SST IV Acquisitions, LLC

 

 

10 Terrace Road

 

 

Ladera Ranch, CA  92694

 

 

Attn: H. Michael Schwartz

 

 

Tel:  (949) 429-6600

 

 

Fax: (949) 429-6606

 

with copies to:

 

SST IV Acquisitions, LLC

 

 

8235 Douglas Avenue, #815

 

 

Dallas, Texas 75225

 

 

Attn: Wayne Johnson

 

 

Tel:  (214) 217-9797

 

 

Fax: (949) 429-6606; and

 

 

 

Mastrogiovanni Mersky & Flynn, P.C.

 

 

2001 Bryan Street, Suite 1250

 

 

Dallas, Texas  75201

 

 

Attn:  Charles Mersky, Esq.

 

 

Tel:  (214) 922-8800

 

 

Fax:  (214) 922-8801

 

If to Escrow Agent:

 

Republic Title of Texas, Inc.

 

 

2626 Howell Street

 

 

10th Floor

 

 

Dallas, Texas 75204

 

 

Attn: Jeff Porter

 

 

Tel:  (214) 754-7750

 

 

Fax: (972) 516-2512

 

9.2Real Estate Commissions.  Pursuant to a separate written agreement, Seller
has agreed to pay Jacob Becher of Marcus & Millichap (“Broker”) a real estate
commission upon consummation of the transaction contemplated by this
Agreement.  Except for Seller’s agreement with Broker, neither Seller nor
Purchaser has authorized any broker or finder to act on any party’s behalf in
connection with the sale and purchase hereunder and neither Seller nor Purchaser
has dealt with any broker or finder purporting to act on behalf of any other
party.  Purchaser agrees to indemnify, defend and hold harmless Seller from and
against any and all claims, losses, damages, costs or expenses of any kind or
character arising out of or resulting from any agreement, arrangement or
understanding alleged to have been made by Purchaser or on Purchaser’s behalf
with any broker or finder in connection with this Agreement or the transaction
contemplated hereby.  Seller agrees to indemnify, defend and hold harmless
Purchaser from and against any and all claims, losses, damages, costs or
expenses of any kind or character arising out of or resulting from any
agreement, arrangement or understanding alleged to have been made by Seller or
on Seller’s behalf with any broker or finder in connection with this Agreement
or the transaction contemplated hereby, including Broker.  Notwithstanding
anything to the contrary contained herein, this Section 9.2 shall survive the
Closing or any earlier termination of this Agreement.

9.3Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

9.4Amendment.  This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

9.5Headings.  The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

13

--------------------------------------------------------------------------------

 

9.6Time of Essence.  Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State of New Jersey, then, in such event, the final date of such period
shall be extended to the next day which is not a Saturday, Sunday or legal
holiday.

9.7Governing Law.  This Agreement shall be governed by the laws of the State of
New Jersey and the laws of the United States pertaining to transactions in such
State.

9.8Successors and Assigns; Assignment.  This Agreement shall bind and inure to
the benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns.  Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller’s consent,
one or more times, to (i) an affiliate of Purchaser, (ii) an entity in which
Strategic Storage Operating Partnership II, L.P., a Delaware limited
partnership, Strategic Storage Trust II, Inc., a Maryland corporation, SS Growth
Operating Partnership, L.P., a Delaware limited partnership, Strategic Storage
Growth Trust, Inc., a Maryland corporation, , Strategic Storage Trust IV, Inc.,
a Maryland corporation, and/or Strategic Storage Operating Partnership IV, L.P.,
a Delaware limited partnership, has a direct or indirect ownership interest,
(iii) a real estate investment trust of which Purchaser or an affiliate of
Purchaser is the external advisor, or (iv) a Delaware statutory trust of which
Purchaser or an affiliate of Purchaser is the signatory trustee; provided,
however, that, until the consummation of the Closing, no such assignment shall
release or relieve Purchaser of any liability hereunder.  Additionally, Seller
shall be prohibited from assigning all or any portion of its rights under this
Agreement, including its rights in and to all or any portion of the Earnest
Money.

9.9Invalid Provision.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.10Attorneys’ Fees.  In the event it becomes necessary for either party hereto
to file suit to enforce this Agreement or any provision contained herein, the
party prevailing in such suit shall be entitled to recover, in addition to all
other remedies or damages, as provided herein, reasonable attorneys’ fees
incurred in such suit.

9.11Multiple Counterparts.  This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; and in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature.  Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12Effective Date.  For purposes of this Agreement, the “Effective Date” shall
mean the later of the dates that this Agreement has been executed by Seller and
Purchaser, as indicated on the signature page hereof, unless this Agreement is
executed by Seller and Purchaser on the same date, in which event such same date
shall constitute the Effective Date.

9.13Exhibits.  The following schedules and exhibits are attached to this
Agreement and incorporated herein by this reference and made a part hereof for
all purposes:

(a)Schedule A, List of Due Diligence Documents

(b)Schedule B, Existing Litigation

(c)Schedule C, Environmental Disclosures

(d)Exhibit A, Legal description of the Land

(e)Exhibit B, Form of the Deed

(f)Exhibit C, Form of the Assignment

(g)Exhibit D, List of Personal Property

(h)Exhibit E, List of Contracts

(i)Exhibit F, Rent Roll

14

--------------------------------------------------------------------------------

 

(j)Exhibit G, Letter of Representation

(k)Exhibit H, Lease Agreement

9.14Tax-Deferred Exchange.  Each party will, upon request by the other party,
cooperate as reasonably required to assist the other party in facilitating a
tax-deferred exchange.  Notwithstanding the foregoing, neither party will be
required to undertake or incur any liabilities or obligations or expend any sums
of money in connection with a proposed tax-free exchange for the benefit of the
other party.

9.15Confidentiality.  Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall be
made by or on behalf of Seller or Purchaser which discloses the Purchase Price
or any other economic terms of this transaction, and each party agrees to use
best efforts to prevent disclosure of any such restricted information by any
third party.  Notwithstanding the foregoing, (i) each party shall be entitled to
make disclosures concerning this Agreement and materials provided hereunder to
its lenders, attorneys, accountants, employees, agents and other service
professionals as may be reasonably necessary in furtherance of the transactions
contemplated hereby, (ii) Purchaser shall be entitled to make disclosures
concerning this transaction and materials provided hereunder to its potential
debt and equity sources, and (iii) each party shall be entitled to make such
disclosures concerning this Agreement and materials provided hereunder as may be
necessary to comply with (a) any court order, (b) the directive of any
applicable governmental authority, or (c) any applicable securities law, rule
and/or regulation.  The provisions of this Section 9.15 shall survive Closing or
any termination of this Agreement.

9.16Independent Consideration.  Contemporaneously with the execution hereof,
Purchaser shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Approval Period and
Purchaser’s right to terminate this Contract during the Approval Period.

9.17As-Is.  Notwithstanding anything to the contrary contained in this
Agreement, but subject to Seller’s representations and warranties set forth in
this Agreement and in the documents to be executed by Seller at Closing,
Purchaser shall acquire the Property from Seller at Closing in its then “as-is,
where is” condition, without any other representations or warranties from
Seller, express or implied, including any warranty of merchantability,
habitability or fitness for a particular purpose.

9.18Non-Competition.  Seller shall deliver a non‑compete agreement (the
“Non-Compete Agreement”) to Purchaser at Closing in form and content
satisfactory to Purchaser executed by Seller and Sharone Ben-Harosh
(collectively, the “Restricted Parties”).  The Non-Compete Agreement shall
provide that neither the Restricted Parties nor any of their respective
principals, partners, members, managers, directors, officers, shareholders
and/or affiliates may directly or indirectly develop, own, lease, manage or
operate a self storage facility for a period of five (5) years subsequent to the
Closing within a five (5) mile radius of the Property.

9.19Cooperation with Purchaser’s Auditors and SEC Filing Requirements.  From the
Effective Date through and including seventy five (75) days after the Closing
Date, Seller shall provide to Purchaser (at Purchaser’s expense) copies of, or
shall provide Purchaser access to, the books and records with respect to the
ownership, management, maintenance and operation of the Property and shall
furnish Purchaser with such additional information concerning the same as
Purchaser shall reasonably request and which is in the possession or control of
Seller, or any of its affiliates, agents, or accountants, to enable Purchaser or
its assignee, to file its or their Form 8-K, if, as and when such filing may be
required by the Securities and Exchange Commission (“SEC”).   At Purchaser’s
sole cost and expense, Seller shall allow Purchaser’s auditor (BDO USA, LLP or
any successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the calendar year prior to Closing (or to the
date of Closing) and the two (2) prior years, and shall cooperate (at no cost to
Seller) with Purchaser’s auditor in the conduct of such audit. In addition,
Seller agrees to provide to Purchaser’s auditor a letter of representation
substantially in the form attached hereto as Exhibit “G” (the “Representation
Letter”), and, if requested by such auditor, historical financial statements for
the Property, including income and balance sheet data for the Property, whether
required before or after Closing. Without limiting the foregoing, (i) Purchaser
or its auditor may audit Seller’s operating statements of the Property, at
Purchaser’s expense, and Seller shall provide such documentation as Purchaser or
its auditor may reasonably request in order to complete such audit, (ii) Seller
shall furnish to Purchaser such financial and other information as may be
reasonably required by Purchaser to make any required filings with the SEC or
other governmental authority; provided, however, that the foregoing obligations
of Seller shall be limited to providing such information or documentation as may
be in the possession of, or reasonably obtainable by, Seller,  or its agents and

15

--------------------------------------------------------------------------------

 

accountants, at no cost to Seller, and in the format that Seller (or
its affiliates, agents or accountants) have maintained such information, and
(iii) Seller and Purchaser acknowledge and agree that the Representation Letter
is not intended to expand, extend, supplement or increase the representations
and warranties made by Seller to Purchaser pursuant to the terms and provisions
of this Agreement or to expose Seller to any risk of liability to third
parties.  The provisions of this Section 9.19 shall survive Closing.

9.20Force Majeure.  Notwithstanding anything contained herein to the contrary,
Purchaser shall not be in default under this Agreement and Seller shall not have
a right to terminate this Agreement for delay in performing hereunder by
Purchaser if such delay is caused by conditions beyond Purchaser’s control,
including, but not limited to, acts of God, government restriction, wars,
insurrections and/or any other cause beyond the reasonable control of Purchaser
(including mechanical, electronic, or communication failure), and any period for
Purchaser’s performance hereunder shall be extended by one day for each day of
delay caused by events described above in this Section 9.20.

9.21Environmental.  

(a)In the event that Purchaser determines in its sole and absolute discretion,
prior to Closing, that there are conditions on, at or relating to the Property
which are in non-compliance with Environmental Requirements or the possibility
that Hazardous Materials may exist on, at, under or may be migrating from the
Property that may require investigation or remediation under any applicable
federal or state laws, that have not otherwise been disclosed in Environmental
Documents, then, notwithstanding anything to the contrary contained herein,
Purchaser may terminate this Agreement on or before the Closing Date upon
written notice to Seller, in which event, the Earnest Money shall be immediately
returned to Purchaser, without the consent or joinder of Seller being required
and notwithstanding any instructions to the contrary which might be provided by
Seller, and thereafter neither party hereto shall have any further rights or
obligations under this Agreement except for the Surviving Obligations; provided,
however, that Purchaser shall not be entitled to terminate this Agreement with
respect to the environmental matters listed on Schedule “C” attached hereto,
except as may be otherwise provided in Section 9.21(b) below.

 

(b)Seller represents to Purchaser that the Property is not an Industrial
Establishment as defined by ISRA.  If during the Approval Period Purchaser
determines in its sole and absolute discretion that the Property is subject to
ISRA, Purchaser shall have the option to  (i) terminate this Agreement, upon
written notice to Seller, whereupon the Escrow Agent shall return all of the
Earnest Money to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, or (ii) instruct Seller to comply with ISRA; provided, however, that
in the event the cost of Seller’s compliance with ISRA would exceed the sum of
One Million and no/100 Dollars ($1,000,000.00), as detemined by an environmental
consultant reasonably acceptable to Seller and Purchaser, then Seller shall be
entitled to terminate this Agreement upon written notice delivered by Seller to
Purchaser prior to the Closing Date, whereupon (i) the Earnest Money shall be
immediately returned to Purchaser, without the consent or joinder of Seller
being required and notwithstanding any instructions to the contrary which might
be provided by Seller, (ii) Seller shall immediately reimburse Purchaser for all
third party out of pocket expenses incurred by Purchaser in connection with this
Agreement, and (iii) thereafter neither party hereto shall have any further
rights or obligations under this Agreement except for the Surviving
Obligations.  In the event that Purchaser instructs Seller to comply with ISRA
as set forth above, Seller agrees to fully comply with ISRA at its sole cost and
expense, which shall include without limitation, making all required submittals
to the New Jersey Department of Environmental Protection (“NJDEP”) and
performing all investigation and remediation required under ISRA and shall make
best efforts to obtain and deliver to Purchaser prior to Closing an Entire Site
Response Action Outcome (“RAO”) signifying Seller’s completion of all
requirements of ISRA concerning the Property (“Seller’s ISRA Obligations”).  In
the event that it is not commercially reasonable for Seller to obtain a RAO for
the Property prior to Closing, Seller shall (i) enter into a reasonable access
agreement with Purchaser for the sole purpose of completing Seller’s ISRA
Obligations, (ii) submit a Remediation Certification to the NJDEP, which shall
include the establishment of a remediation funding source as required by ISRA,
and (iii) diligently pursue completion of Seller’s ISRA Obligations after
Closing in a manner that does not interfere with operations of Purchaser or any
tenant at the Property.  Seller shall provide to Purchaser copies of all
documents submitted to the NJDEP in connection with Seller’s ISRA Obligations
within five (5) days after such submittal.

 

(c)After Closing, Seller shall be responsible and shall release, indemnify,
defend and hold harmless Purchaser for any and all liabilities,
responsibilities, claims, suits, damages, costs, liens, fines, penalties,
including attorneys’ and consultants’ fees, arising from (i) any environmental
condition existing on, at, under or migrating from the Property prior to Closing
(“Pre-Existing Environmental Condition”), (ii) any violation of Environmental
Requirements related to a Pre-Existing Environmental Condition, and (iii)
Seller’s ISRA Obligations.  The indemnity provided in this Section 9.21(c) shall
survive Closing.

 

16

--------------------------------------------------------------------------------

 

(d)After Closing, Purchaser shall assume responsibility for the RAP Obligations
and shall be identified as the “person with primary responsibility for permit
compliance” on the RAP.  Seller and Purchaser shall cooperate to prepare and
submit any and all documentation required to transfer the RAP Obligations to
Purchaser.

 

9.22New Jersey Bulk Sales Matters.  Within ten (10) days following written
request by Purchaser, Seller shall provide Purchaser with all information and
documentation necessary for Purchaser to complete the New Jersey Division of Tax
Form C-9600, Notification of Sale, Transfer or Assignment in Bulk and any other
documents required by the State of New Jersey related thereto.  Thereafter,
Purchaser will promptly file the Form C-9600.  Issuance by the State of New
Jersey of a letter setting or waiving the escrow requirement shall be a
condition to Purchaser’s obligation to close on the Property.  Should the State
of New Jersey require an escrow, Seller agrees to fund an escrow in the amount
required from the proceeds of sale, said escrow to be held by the Escrow Agent,
pursuant to an escrow agreement in form reasonably acceptable to Seller,
Purchaser and Escrow Agent.  Seller agrees to indemnify, defend and hold
Purchaser harmless for, from and against any and all of Seller’s tax liability,
which obligation shall survive Closing.

 

9.23.Commercial Lease.  At Closing Purchaser shall execute and deliver, and
Seller shall cause Flat Rate Long Distance, Inc., a New York corporation
(herein, “Moving Company Tenant”) to execute and deliver, that certain
Commercial Lease, a copy of which is attached hereto as Exhibit “H” and
incorporated herein (the “Moving Company Lease”), pursuant to which Tenant shall
lease from Purchaser, for a period of five (5) years following Closing,
approximately 58,000 gross square feet of space located in the
Improvements.  The Moving Company Lease shall provide for a monthly gross rental
of $50,000.00 (inclusive of expenses, except for any expense related to snow
removal and an additional monthly payment of $4,500 for electric and gas usage
which shall be the Tenant’s responsibility, and without scheduled increases),
and Tenant shall utilize the leased premises for the purposes of conducting its
current moving business therein.

 

9.24.Existing Litigation.  Seller hereby agrees to indemnify, defend and hold
Purchaser harmless for, from and against any and all liability, claim, cause of
action, cost or expense, including attorneys fees, that Purchaser may incur as a
result of or in any manner relating to the Existing Litigation.  In the event
any claim is made or threatened against the Property prior to Closing in
connection with the Existing Litigation, including without limitation the filing
of a lien thereon, Purchaser shall have the right to terminate this Agreement
upon notice to Seller whereupon (i) the Escrow Agent shall return all of the
Earnest Money to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, and neither party shall have any further rights or obligations
hereunder except for the Surviving Obligations, and (ii) Seller shall reimburse
Purchaser for all out of pocket expenses incurred by Purchaser in connection
with this Agreement.  The provisions of this Section 9.24 expressly shall
survive Closing.  

 

9.25.Ground Lease.  Seller has informed Purchaser that the Property is presently
subject to that certain Lease Agreement dated January 1, 2013 (the “Ground
Lease”), executed by Seller, as “Landlord” and Flat Rate Storage LLC, a New
Jersey limited liability company (“Ground Lessee”), as “Tenant”.  Seller shall
and hereby agrees to cause the Ground Lease to be terminated at Closing; and,
with respect to all of the Leases (each of which has been entered into by Ground
Lessee, as “Landlord”), Seller additionally shall cause Ground Lessee to
transfer its interest in and to all of the Leases to Seller prior to the
termination of the Ground Lease, following which Seller shall transfer its
interest in and to all of the Leases to Purchaser at Closing pursuant to the
Assignment.

 

9.26Seller Holdback.  At the Closing, Seller shall deposit the sum of
$2,000,000.00 (the “Escrow Proceeds”) into escrow with the Title Company,
pursuant to an escrow agreement in form attached hereto as Exhibit “I” and
incorporated herein, to provide a source of recovery for any post-closing claims
that Purchaser may have against (i) Moving Company Tenant under the Moving
Company Lease, and/or (ii) Seller either under this Agreement or under the
documents executed by Seller at Closing, including without limitation any
indemnification obligations of Seller under this Agreement (herein, a
“Claim”).  To the extent a Claim is made by Purchaser following Closing, Seller
hereby agrees that Purchaser shall be entitled to a disbursement of a portion of
the Escrow Proceeds equal to the amount of the Claim, without limitation of
Purchaser’s right to recover the entire amount of any Claim against Seller or
Moving Company Tenant, as applicable, should the then balance of the Escrow
Proceeds be insufficient.  The Escrow Proceeds shall be held in escrow until the
sixth anniversary of the Closing Date at which time any then remaining balance
of the Escrow Proceeds shall be disbursed to Seller, provided no Claim is then
pending against Seller or Moving Company Tenant, and subject to earlier annual
periodic disbursements of portions of the Escrow Proceeds to Seller if and when
required under Exhibit “I” hereto.

17

--------------------------------------------------------------------------------

 

[Signature page to follow and remainder of page intentionally left blank]

Executed to be effective as of the Effective Date.

 

SELLER:

 

99 Evergreen, LLC, a New Jersey limited liability company

 

By:

 

/s/ Sharone Ben-Harosh

Name:

 

Sharone Ben-Harosh

Title:

 

Owner

 

 

 

Date:

 

December 17, 2018

 

PURCHASER:

 

SST IV Acquisitions, LLC, a Delaware limited liability company

 

By:

 

/s/ H. Michael Schwartz

Name:

 

H. Michael Schwartz

Title:

 

Chief Executive Officer

 

 

 

Date:

 

December 17, 2018

 

[Signatures continue on following page]


18

--------------------------------------------------------------------------------

 

The undersigned Escrow Agent hereby acknowledges receipt of (i) a fully executed
copy of this Agreement on the  _____ day of December, 2018, and (ii) the
$500,000.00 earnest money deposit on the _____ day of December, 2018, and agrees
to hold and dispose of the Earnest Money in accordance with the provisions of
this Agreement.  Seller and Purchaser hereby designate the Escrow Agent as the
“Real Estate Reporting Person” with respect to the transaction contemplated by
this Agreement, for purposes of compliance with Section 6045(e) of the Tax
Reform Act of 1986, as amended, and the Escrow Agent, by its execution below,
hereby accepts such designation.

 

ESCROW AGENT:

 

Republic Title of Texas, Inc.,

a Texas corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

19